Citation Nr: 0210703	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  93-22 894	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to August 1979, 
from November 1990 to May 1991, and from September 1991 to 
March 1992.  He served in Southwest Asia from January to May 
1991.  

This appeal arose from a September 1994 rating decision of 
the Cleveland, Ohio Department of Veterans Affairs (VA) 
Regional Office (RO) which denied entitlement to service 
connection for PTSD.

In September 1998, the Board of Veterans' Appeals (Board) 
denied entitlement to service connection for PTSD.  The Board 
also denied claims of entitlement to service connection for 
migraine headaches, and a rash; as well as entitlement to an 
increased evaluation for residuals of a right ankle sprain.  
A 20 percent evaluation was assigned for mechanical low back 
pain.  The issue of entitlement to service connection for 
aching joints due to an undiagnosed illness was the subject 
of a remand.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 1999, the Court granted a joint motion, and 
remanded only the issue of entitlement to service connection 
for PTSD.

In August 2000, the Board referred to the RO the issue of 
entitlement to service connection for aching joints due to an 
undiagnosed illness.  Additionally, the Board remanded the 
case to the RO for further development concerning the 
verification of in-service stressors associated with the 
veteran's claim of entitlement to service connection for 
PTSD.

In February 2002, the RO denied the claim of entitlement to 
service connection for aching joints due to an undiagnosed 
illness.  



FINDINGS OF FACT

1.  The veteran has been diagnosed with PTSD.  

2.  Resolving reasonable doubt in the veteran's favor, the 
appellant experienced an in-service stressor that has been 
clinically linked to PTSD.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In light of the Board's disposition of the issue, however, 
remand for consideration of the new law is not necessary.  
The veteran is not prejudiced by the Board's decision below.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Service connection for PTSD requires the presence of three 
elements:  (1) A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown; 10 Vet. 
App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the asserted in-service stressor 
is presumed to support the diagnosis.  Id. at 144.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is required before service 
connection may be granted.  38 C.F.R. § 3.304(f). 

With respect to the question of the sufficiency of the 
stressor itself the following requirements must be met: (1) A 
person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or a threatened 
death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
Cohen, 10 Vet. App. at 141 (quoting DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 427-8 (4th ed. 1994)).

In this case, the veteran carries a current diagnosis of 
PTSD.  Private outpatient treatment reports reflect treatment 
for PTSD since approximately 1993.  They have further linked 
the development of the veteran's PTSD to traumatic events 
witnessed while serving in Operation Desert Storm.  
Additionally, VA outpatient treatment reports from February 
1999 to April 2002, show treatment for symptoms associated 
with PTSD.  

At a September 1999 VA psychological assessment, the veteran 
stated that he suffered from anger, hypervigilance, startle 
reaction, irritability and intrusive thoughts.  He related 
that the smell of his wife's nail polish triggered images and 
smells of death.  He reported witnessing the burial of enemy 
soldiers in mass graves, and indicated he was responsible for 
transporting dead bodies.  He also stated that he saw 
collisions between trucks, planes and helicopters.  He was 
assessed with mild, chronic post-traumatic stress disorder.  

As the veteran is currently diagnosed with PTSD and as there 
is competent medical evidence linking his PTSD with claimed 
traumatic experiences in service, the Board concedes that the 
first and third elements, as set forth above, have been met.  

The question remains then as to whether there is credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  If the claimed stressor for PTSD is not 
combat related, its occurrence must be corroborated by 
credible supporting evidence.  Cohen, 10 Vet. App. at 142.  
The United States Court of Appeals for Veteran's Claims 
(Court) has held that "[t]here is nothing in the statute or 
the regulations which provides that corroboration must, and 
can only, be found in the service records."  Doran v. Brown, 
6 Vet. App. 283, 289 (1994).  However, when a claim for PTSD 
is based on a noncombat stressor, "the noncombat veteran's 
testimony alone is insufficient proof of a stressor."  
Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  "[C]redible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence."  Id.

A copy of the veteran's DD 214 shows that the veteran served 
with the 1486th Transportation Company, his military 
occupational specialty was motor transport operator, and that 
he received, in pertinent part, the Southwest Asia Service 
Medal with two Bronze Stars.  Notably, however, neither this 
medal, nor any other medal or badge noted on the appellant's 
DD-214 provides any verification that the veteran 
participated in combat.

Over the course of this appeal, the veteran has alleged 
various stressors experienced during his service in Southwest 
Asia.  

Initially, the veteran maintained that he was subjected to 
the following stressors.  First, he stated that while 
stationed at Kobar Tower in Saudi Arabia, his unit was 
subjected to many SCUD attacks that resulted in people being 
killed around him and buildings being blown up.  He stated 
that someone would die every day and that he never knew if he 
would die next.  Second, he claimed that while stationed at 
log base Echo or log base Charlie, he saw a plane crash and 
kill some people there.  He also indicated that a helicopter 
crashed approximately a mile in front of his unit, killing 
either enlisted soldiers or officers.  Third, when the war 
finally started, the veteran indicated that every night while 
at log base Charlie and log base Echo, the ground would be 
felt shaking and ammunition and bullets could be seen in the 
sky.  He stated that he never knew if he would be the next 
person to be hit with a bomb. Fourth, on one of his truck 
runs, he saw a lot of bodies "lying all over the place."  
Also, in Kuwait, he claimed observing dead bodies in bunkers, 
dump trucks, and in all manner of other assorted locations.  
These bodies, he stated, would be dumped into large holes dug 
by bulldozers.

Following a VA PTSD examination in July 1997, the examiner 
indicated that he believed that the veteran was exposed to 
the stressors as claimed.  He stated that based on a review 
of the claims file, the veteran was involved in Operation 
Desert Storm.  The diagnosis was chronic PTSD.  Psychological 
studies conducted in July 1997, however, noted that the 
appellant had responded in an exaggerated manner.  Moreover, 
in an October 1997 VA addendum, the examiner who saw the 
veteran in July 1997 concluded, after reading all of the 
evidence, that the appellant was not exposed to the claimed 
stressors.  The examiner further indicated that the veteran 
did not have anything to do with transporting or burying of 
bodies.  He also observed the veteran was able to 
spontaneously go down a complete list of all the PTSD 
symptoms and present them in pretty much the same order in 
which they were found in the DSM-IV.  He also believed the 
Minnesota Multiphasic Personality Inventory to have been 
"faked." 

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in correspondence dated in October 1997, 
indicated that the Department of Defense Persian Gulf 
Registry showed that the veteran served in Southwest Asia as 
a motor transportation operator.  A report entitled, 
"Casualties and Damage from Scud Attacks in the 1991 Gulf 
War" indicated that about 81 SCUD fell in or near Israel and 
Saudi Arabia during the Gulf War.  However, the article does 
not document the first SCUD attack occurring until January 
20, 1991.  The SCUD attacks of January 20, 1991 were directed 
toward Dhahran.  Further, USASCRUR noted that most U.S. 
installations were within enemy missile range and that it was 
uncommon for a veteran to have served in Desert Storm without 
having been under scud alerts.  USASCRUR stated that a PTSD 
claim, however, involving scud attacks must be put in the 
context of the personal involvement of the veteran.  In this 
regard, although requested by the RO, the veteran did not 
provide stressors with sufficient specificity so that they 
could be verified by USASCRUR.

In an effort to assist the veteran, the Board remanded the 
case in August 2000, for additional development regarding the 
alleged stressors and for possible confirmation of the 
stressors by USASCRUR.  

In a statement received in November 2000, the veteran 
provided a more detailed list of alleged stressors.  
Specifically, he reported witnessing:

a)  A plane crash involving members of 
the 101st Airborne sometime in February 
or March 1991, killing an unknown number 
of people.  He stated that the crash 
occurred on the "Highway to Hell."

b)  A fatal helicopter crash in March 
1991 involving members of the 101st 
Airborne Unit.  He indicated that the 
crash also occurred on the "Highway to 
Hell".  

c)  An unknown number of SCUD missile 
attacks at Damman International Airport, 
Kobar Towers, and Kuwait City between 
January and May 1991.  He stated that he 
was about a quarter of a mile away from a 
SCUD attack on the Damman International 
Airport on January 16, 1991.  He revealed 
that during the attack he was in constant 
fear for his safety.  

d)  In March 1991, he viewed mass graves 
containing Iraqi soldiers, along the 
"Highway to Hell", where it connected 
with Messilfa Road.  Pictures supplied by 
the veteran purported to show the 
"Highway to Hell".  

A statement from [redacted] indicated that he served with the 
veteran in the 1486th Transportation Company as a unit 
maintenance officer.  He stated that on January 16, 1991, the 
enemy attacked with SCUD rockets near their location one 
quarter of a mile from the Damman International Airport.  He 
stated that the attack caused fear and stress to all the 
soldiers in the area.  He further indicated that on the first 
day of the ground war, the truck drivers moved 160 miles into 
Kuwait, passing by the "Highway to Hell".  He recounted 
that truck drivers saw and drove by numerous dead enemies.  

A November 2001 response from the U.S. Armed Services Center 
for Research of Unit Records stated that during Operation 
Desert Shield/Storm, the 1486th Transportation Company 
provided direct support to the 101st Airborne Division, 82nd 
Airborne Division and the 24th Infantry Division.  They were 
unable to verify any SCUD missile attacks prior to January 
18, 1991.  A chronological list of Gulf War deaths revealed 
that on February 27, 1991, nine Army soldiers from the 101st 
Airborne Division died in a helicopter crash in Southern 
Iraq.  On March 1, 1991, four Army soldiers from the 24th 
Infantry Division were killed when their CH-47 helicopter 
crashed after hitting a microwave tower during takeoff.  In 
addition, four Army soldiers from the 101 Airborne Division 
died when their UH-60 Blackhawk helicopter crashed on March 
12, 1991.

A Desert Storm questionnaire indicated that the 1486th 
Transportation Company was stationed at Kobar Towers, near 
Damman, Saudi Arabia from January 5, 1991 to February 7, 
1991.  From February 8, 1991 to April 7, 1991, the Company 
was located at Logistical Base Charlie, six miles south of 
the Iraqi border, near the town of Rhafa, Saudi Arabia.  The 
unit's provided support missions for the 101st Airborne, the 
82nd Airborne and the 24th Infantry Division.  They 
transported supplies and equipment throughout the theater to 
include Saudi Arabia, Iraq and Kuwait.  

A history of the 101st Airborne Division indicated that on 
February 27, 1991, a Blackhawk helicopter was shot down 
during a search and rescue mission in the 24th Infantry 
Division sector, killing five soldiers. 

The U.S. Armed Services Center for Research of Unit Records 
was unable to verify any information concerning the proximity 
of the 1486th Transportation Company to any of the above 
incidents.

Finally, Daily Staff journals for March 11 and 12, 1991, 
submitted by the 3rd Brigade, 2nd Armored Division verify that 
enemy remains in mass graves were located at specified areas 
in Kuwait.  

Upon review of the evidence, the Board notes the conflicting 
evidence with regard to the veteran's exposure to claimed 
stressors.  First, there is no evidence that shows that the 
veteran participated in the transportation or burying of dead 
soldiers as reported to the VA examiner in 1997.  
Additionally, while there is evidence submitted by the 3rd 
Brigade, 2nd Armored Division noting mass graves in Kuwait, 
there is no reference in unit records of the 1486th 
Transportation Company documenting soldiers' exposure to such 
graves.  Furthermore, although the veteran and his fellow 
service comrade allege exposure to SCUD missile attacks in 
Damman, Saudi Arabia on January 16, 2001, there is no 
evidence to suggest that SCUD attacks occurred in Damman or 
that any attacks occurred prior to January 20, 2001.  

On the other hand, the veteran contends that he was witness 
to a helicopter and plane crashes that killed U.S. soldiers.  
In this regard, the evidence does reveal two helicopter 
crashes involving the 101st Airborne Division, and one crash 
involving the 24 Infantry Division.  One crash was said to 
have occurred in Southern Iraq.  The report does not reveal 
the location of the other two crashes.  Further, the reports 
do not reveal whether the veteran or members of the 1486th 
Transportation Company were witnesses to the accidents.  
Nevertheless, the unit records do reveal that the 1486th 
Transportation Company provided direct support missions for 
the 101st Airborne and the 24th Infantry Division.  
Additionally, the veteran and his friend indicated that they 
saw dead Iraqi soldiers on the "Highway to Hell".  The 
veteran has supported this contention with submitted pictures 
that show destruction along a highway.  Finally, while the 
evidence does not support the claim of SCUD missile attacks 
on January 16, 1991, it does support the claim of attacks on 
January 20, 1991 at a location relatively near the veteran. 

Accordingly, the Board finds that the evidence is in relative 
equipoise.  Thus, by extending the benefit of the doubt to 
the veteran, the Board finds that service connection for PTSD 
is warranted.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 
C.F.R. § 3.102 (2001).


ORDER

Service connection for post-traumatic stress disorder is 
granted.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

